Citation Nr: 0011162	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-07 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1963 to 
July 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Albuquerque Regional Office (RO) March 1998 rating decision 
which denied a compensable evaluation for bilateral hearing 
loss.

In July 1999, the RO increased the evaluation for the 
veteran's service-connected bilateral hearing loss from 0 to 
10 percent disabling.  On a claim for an original or 
increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

The most recent VA audiological evaluation report shows that 
veteran has level II hearing in his right ear and level V 
hearing in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his bilateral hearing loss is more 
disabling than reflected by the currently assigned 10 percent 
evaluation.  Thus, he maintains that an increased evaluation 
is warranted for his bilateral hearing loss.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
bilateral hearing loss is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his bilateral hearing loss (within the competence 
of a lay party to report) is sufficient to conclude that his 
claim is well grounded.  The Board finds that the facts 
relevant to the issue on appeal have been properly developed 
and that the obligation of VA to assist the veteran has been 
satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1999).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from hearing loss.  The degree of 
disability is determined by application of a rating schedule 
that establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (1999).  

The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86.

The Board notes that, effective June 10, 1999 (during the 
pendency of this appeal), the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  64 
Fed. Reg. 25,208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).

The old regulations provided for rating hearing loss based 
solely on puretone averages only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85 as in effect prior to June 10, 1999.  The 
current version of 38 C.F.R. § 4.86 was retitled 
"Exceptional patterns of hearing impairment," and made 
changes to better highlight the unusual aspects of evaluating 
uncommon patterns of hearing impairment.  The new regulation 
provides for criteria for evaluation of hearing impairment 
based only on the puretone threshold average.  

The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b)  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. §§ 4.85, 4.86 (effective June 10, 1999).

Although the RO did not consider this change in the 
regulations, the Board concludes that this is not prejudicial 
as the change in regulations was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On VA audiological examination in February 1998, the veteran 
was diagnosed as having a bilateral sensorineural hearing 
loss, left ear worse than right ear.  His auditory thresholds 
at 1,000, 2,000, 3,000 and 4,000 Hertz were 35, 50, 50 and 55 
decibels, respectively, averaging 48 decibels in the right 
ear, and 60, 60, 55 and 55 decibels, respectively, averaging 
58 decibels in the left ear.  Speech discrimination was 88 
percent correct in the right ear and 80 percent correct in 
the left ear.  This equates to level II hearing in the right 
ear and level IV hearing in the left ear and corresponds to a 
noncompensable disability evaluation.

At his August 1998 hearing, the veteran testified that the 
severity of his bilateral hearing loss required him to wear 
hearing aids all day long.  He also testified that he had 
trouble hearing when two people spoke at once.

On private audiological examination in September 1998, the 
examiner commented that the veteran had a severe bilateral 
sensorineural hearing loss, left ear worse than right ear.  
The examiner also commented that the severity of the 
veteran's bilateral hearing loss warranted a 30 percent 
evaluation.  The veteran's auditory thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz were 35, 60, 70 and 75 decibels, 
respectively, averaging 60 decibels in the right ear, and 60, 
65, 65 and 70 decibels, respectively, averaging 65 decibels 
in the left ear.  Speech discrimination was 56 percent 
correct in the right ear and 52 percent correct in the left 
ear.  This equates to level VII hearing bilaterally and 
corresponds to a 40 percent disability evaluation.

On VA audiological examination in February 1999, the veteran 
was diagnosed as having a bilateral sensorineural hearing 
loss, left ear worse than right ear.  His auditory thresholds 
at 1,000, 2,000, 3,000 and 4,000 Hertz were 35, 50, 50 and 60 
decibels, respectively, averaging 49 decibels in the right 
ear, and 60, 65, 65 and 65 decibels, respectively, averaging 
64 decibels in the left ear.  Speech discrimination was 86 
percent correct in the right ear and 74 percent correct in 
the left ear.  This equates to level II hearing in the right 
ear and level V hearing in the left ear and corresponds to a 
10 percent disability evaluation.  

The examiner who conducted the VA audiological examination in 
February 1999 provided the following comments:

Discrepancies between test results today and 
last January and from results patient 
obtained in September of 1998 from the San 
Juan Hearing Center may be due to type of 
test that examiner gave at the San Juan 
Hearing Center.  VA regulations require that 
a 50-word list test be provided using the 
Maryland CNC word list.  Speech 
discrimination scores using a smaller word 
list or different word list can significantly 
alter the test scores.  As test results today 
are consistent with previous test results, 
this examiner must assume that speech 
discrimination scores obtained from the San 
Juan Hearing Center are invalid and do not 
represent patient's true speech understanding 
skills.

The most current medical evidence demonstrates that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's bilateral hearing loss.  The most recent average 
pure tone threshold readings along with the speech 
recognition testing scores demonstrate that he has no worse 
than level II hearing in the right ear and level V hearing in 
the left ear.  This corresponds to a 10 percent disability 
rating.  As such, the schedular criteria for an evaluation in 
excess of 10 percent for bilateral hearing loss are not met 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Inasmuch as the puretone threshold at each of the four 
specified frequencies for the left ear is 55 decibels or 
more, the Board has considered whether evaluation for the 
left ear under Table VIa will result in a higher numeral.  
The average puretone threshold for the left ear of 64 
decibels equates to level V hearing in the left ear under 
Table VIa.  Thus, use of Table VIa does not result in a high 
numeral.

While the Board does not minimize the difficulty the veteran 
may be encountering as a result of his service-connected 
bilateral hearing loss, his current hearing loss is not 
currently shown to be of sufficient severity to warrant the 
assignment of an evaluation in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign an evaluation in 
excess of the one set forth above.  The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

